WALKER, P. J.
It appears from the petition or the writ of habeas corpus, the return to the writ, and the evidence offered on the hearing that the petitioner was detained by the superintendent of streets for the ctiy of Troy under a sentence “to hard labor for the mayor and eouncilmen of Troy 200 days to pay fine, 8 days to pay costs,” imposed by the mayor of Troy on petitioner’s failure to pay or confess judgment for the fine and costs assessed against him on his plea of guilty to a charge of assault and battery.
The charge imported an offense against the criminal law of the state, as the petition alleged it to be; there being no suggestion that the prosecution was for a violation of a municipal ordinance. “When a person has been tried and convicted of any offense which is a misdemeanor under the state laws, by a. municipal officer empowered by law to try such offenses', he must be punished as provided by law:” This means that he shall be punished as provided by the laws of the state.—Culpepper v. Adams 1 Ala. App. 536, 55 South. 325. Under the state law a person convicted of an assault and battery must “be fined not more than five hundred dollars, and may also be imprisoned in the county jail, or sentenced to hard labor for the county, for not more than six months”—Code, § 6306 On a conviction on such a charge, there is no authority of law for sentencing the defendant to hard labor for a municipality'
It appearing that the judgment under which the petitioner was held is not within the power or jurisdiction *231•of the mayor to impose on a conviction under such a •charge, and is therefore void, the order or judgment appealed from is reversed, and a judgment discharging the appellant from custody will here he rendered
Reversed and rendered.